Title: To Thomas Jefferson from Richard Henry Lee, 15 March 1779
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia March 15. 1779

I have not been unmindful of the small commission you gave me to procure the song and receipt for you. I once had these, but they are mislaid so that I could not find them when I returned home, from Williamsburg, or they should have been sent from thence. I have here applied to Mr. Peters for the one, and to Mrs. Shippen for the other and I have hopes of getting them both. I send you herewith a small pamphlet containing a collection of such papers and proceedings as clearly defeats the calumny of the British Commissioners charging this war to our ambition, when the Tyranny and avarice of the British Court most indubitably produced and has continued it.
That our enemies will not get aid from any power in Europe to carry on the war against us is very certain and the probability is great that Spain will speedily join in the war with France against England. Yet such is the temper of the British Court that it seems clear to me that nothing but the severest gripes of adversity and the last necessity can inspire wisdom and moderation. They certainly mean another campaign, a last effort; [as] Georgia and South Carolina, with the frontiers and sea coasts appear to be their objects at present. Whether Gen. Clinton will take the field or not must depend on the succors he shall receive and the strength of our army. The flatte[ring] royal visits that are industriously made to the Nobil[ity] and gentry of England may possibly give such energy to the militia as to enable the sending a small reenforcement from their national troops to Gen. Cli[nton.] With our present prospects every nerve should be strained to make our Army strong. By being prepared we shall have a moral certainty of defeating the designs of our enemies the next campaign, which will in my opinion put a glorious period to the war. I am with much esteem and affection yours,

Richard Henry lee

